Citation Nr: 0634500	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-11 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1967 to 
January 1971 and June 1974 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for hypertension.  The claims 
file subsequently was transferred to the RO in Portland, 
Oregon, which confirmed the denial in February 2003.

The veteran submitted an increased rating claim for 
depression in December 2004.  This matter is referred to the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows a current diagnosis of hypertension.  For VA 
purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm, or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm, or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins.  VA medical records dated from 2002 to 
2003 show assessments of hypertension and blood pressure 
readings, ranging from 155/92 to 180/100, as well as one 
blood pressure reading of 75/42.

The record also shows in-service findings of hypertension.  A 
June 1975 service medical record shows an impression of 
hypertension with a right arm sitting blood pressure reading 
of 140/90 and a left arm sitting reading of 150/100.  A July 
1978 service medical record shows a blood pressure reading of 
136/112.  The veteran also reportedly had a hypotensive 
episode in August 1978 when his blood pressure was measured 
as 80/50.  This was noted possibly to be due to medication.

The veteran was afforded a VA examination in March 2004 for 
the purpose of getting a medical opinion on the etiology of 
his hypertension.  The examiner found that there was no 
evidence of direct incurrence of hypertension in service and 
noted that all blood pressure readings in the service medical 
records were well within the normal range.  As noted, the 
blood pressure readings in service in 1975 and 1978 were in 
the hypertensive range for VA purposes.  It thus appears that 
the VA examiner did not consider all the evidence of record 
in making his determination; for this reason, the opinion is 
inadequate.

The medical evidence of record is not sufficient for the 
Board to decide this claim.  In order to resolve this claim, 
it needs to be medically determined whether there is a 
relationship between the current hypertension and the 
hypertension diagnosis in service.  Under the duty to assist 
provisions of the VCAA, VA has the duty to secure an 
examination or opinion if there is competent evidence of 
record that the claimant has a current disability, which may 
be associated with service, but the record does not contain 
sufficient medical evidence to make a decision on this claim.  
38 U.S.C.A. § 5103A(d).  Therefore, another medical 
examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including notice 
requirements, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
All VCAA requirements must be contained in 
one letter.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

2.  Schedule the veteran for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
all of his current hypertension 
disability.  If available, the examination 
should be scheduled with the same 
physician, who provided the March 2004 VA 
examination.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should review the claims file prior to the 
examination of the veteran.  Specifically, 
the examiner should provide an opinion as 
to whether it is very likely, as likely as 
not, or highly unlikely, that the 
veteran's current hypertension is related 
to service.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



